Case 0:17-cv-60426-UU Document 428-12 Entered on FLSD Docket 02/08/2019 Page 1 of 16




                               ANNEX
                                 12
Case 0:17-cv-60426-UU Document 428-12 Entered on FLSD Docket 02/08/2019 Page 2 of 16




                                 Exhibit
                                   73
Case 0:17-cv-60426-UU Document 428-12 Entered on FLSD Docket 02/08/2019 Page 3 of 16



                             IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                     Case No.: 17-cv-60426-UU

   ALEKSEJ GUBAREV, XBT HOLDING S.A.,
   AND WEBZILLA, INC.

         Plaintiffs,

   vs.

   BUZZFEED, INC. AND BEN SMITH,

     Defendants.
   ____________________________________/



   RESPONSES AND OBJECTIONS OF DEFENDANT BUZZFEED, INC. TO PLAINTIFFS’
        FIRST SET OF INTERROGATORIES TO DEFENDANT BUZZFEED, INC.

             Pursuant to Rule 33 of the Federal Rules of Civil Procedure, Defendant BuzzFeed, Inc.

   (“BuzzFeed”), by and through its attorneys, hereby responds and objects as follows to Plaintiffs’

   Interrogatories (the “Interrogatories”), without waiving any rights or objections to the

   Interrogatories and without admitting the relevance, materiality or admissibility of the subject

   matter or facts contained in the Interrogatories or responses.

                                    RESPONSES AND OBJECTIONS

   Interrogatory No. 1: Please identify each individual providing information to answer these
       Interrogatories.

   Response: BuzzFeed objects to this Interrogatory to the extent it purports to require it to provide

   information privileged or confidential pursuant to attorney-client confidentiality or the work

   product doctrine.

             Subject to, and without waiving, the foregoing objection, BuzzFeed identifies the following

   people: Ben Smith, Mark Schoofs, Miriam Elder, Ken Bensinger.



   {01073251;v4}                                 1
Case 0:17-cv-60426-UU Document 428-12 Entered on FLSD Docket 02/08/2019 Page 4 of 16



   Interrogatory No. 2: Please describe in detail how Buzzfeed came to be in possession of the
       Dossier.

   Response: BuzzFeed objects to this Request to the extent that it purports to require it to provide

   documents or information that is protected by Article 1, Section 8 of the New York State

   Constitution, Section 79-h of the New York Civil Rights Law, the Florida State Constitution, Fla.

   Stat. 90.5015, the Texas State Constitution, Texas Civil Practices & Remedies Code §22.021-

   22.027, the First and Fourteenth Amendments to the United States Constitution, and any other

   constitutional, statutory or common law privilege that protects journalists from disclosing the

   identity of their sources and otherwise disclosing information obtained during the course of their

   newsgathering activity (collectively, the “Reporter’s Privilege”). BuzzFeed further objects to this

   Interrogatory to the extent it purports to require it to provide information privileged or confidential

   pursuant to attorney-client confidentiality or the work product doctrine. BuzzFeed further objects

   to this Interrogatory on the grounds that it seeks information better obtained through deposition

   testimony.

          Subject to, and without waiving, the foregoing objections, BuzzFeed states that BuzzFeed

   News Investigative Reporter Ken Bensinger had access to the Dossier from a confidential source.

   Interrogatory No. 3: Please identify every individual at Buzzfeed who worked on or contributed
       to article [sic.] containing the Dossier or any other article or story relating to the Dossier in any
       respect, including the role that each such person played and the specific article or story they
       worked on or contributed to.

   Response: BuzzFeed objects to this Interrogatory as overly broad and not reasonably calculated to

   lead to discovery of admissible evidence to the extent that it seeks information about (a) news

   reports other than those identified in paragraphs 23 and 24 of the Complaint, or (b) reporting that

   took place after January 10, 2017. BuzzFeed further objects to this Interrogatory to the extent that

   it purports to require it to provide information that is protected by the Reporter’s Privilege.

   BuzzFeed further objects to this Interrogatory to the extent it purports to require it to provide
   {01073251;v4}                                2
Case 0:17-cv-60426-UU Document 428-12 Entered on FLSD Docket 02/08/2019 Page 5 of 16



   information privileged or confidential pursuant to attorney-client confidentiality or the work

   product doctrine.

            Subject to, and without waiving, the foregoing objections, BuzzFeed identifies the

   following people:

            a)     Ben Smith, editor-in-chief of BuzzFeed News. Mr. Smith was involved in editing the

                   article referred to in paragraph 23 of the Complaint (the “Article”). Mr. Smith also

                   made the ultimate decision to publish the Article as well as the dossier referred to in

                   paragraph 24 of the Complaint (the “Dossier”).

            b)     Miriam Elder, world editor of BuzzFeed News. Ms. Elder helped write the Article,

                   and was involved in discussions on January 10, 2017 whether to publish it and the

                   Dossier. She also conducted newsgathering in connection with the Dossier before

                   BuzzFeed published the Article.

            c)     Mark Schoofs, investigations and projects editor for BuzzFeed News. Mr. Schoofs

                   helped write the Article, and was involved in discussions on January 10, 2017 whether

                   to publish it and the Dossier. He also conducted newsgathering in connection with the

                   Dossier before BuzzFeed published the Article.

            d)     Ken Bensinger, investigative reporter at BuzzFeed News. Mr. Bensinger participated

                   in a few telephone calls with members of the BuzzFeed staff on January 10, 2017

                   regarding publication of the Article and Dossier, and reviewed a draft of the Article.

                   He also conducted newsgathering in connection with the Dossier before BuzzFeed

                   published the Article.




   {01073251;v4}                                     3
Case 0:17-cv-60426-UU Document 428-12 Entered on FLSD Docket 02/08/2019 Page 6 of 16



            e)     Jane Bradley, investigations correspondent for BuzzFeed News. Ms. Bradley

                   conducted newsgathering in connection with the Dossier before BuzzFeed published

                   the Article.

            f)     Aram Roston, investigative reporter and editor for BuzzFeed News. Mr. Roston

                   conducted newsgathering in connection with the Dossier before BuzzFeed published

                   the Article.

            g) Heidi Blake, UK investigations editor for BuzzFeed News. Ms. Blake conducted

                   newsgathering in connection with the Dossier before BuzzFeed published the Article.

            h)     Ali Watkins, who at the time was a national security correspondent for BuzzFeed

                   News, conducted newsgathering in connection with the Dossier before BuzzFeed

                   published the Article.

            i)     Sheera Frankel, who at the time was a Buzzfeed News reporter, conducted

                   newsgathering in connection with the Dossier before Buzzfeed published the Article.

   Interrogatory No. 4: Please identify every individual who had any input into the decision to
       publish the Dossier, including the input they made into the decision to publish the Dossier.

   Response: BuzzFeed objects to this Interrogatory to the extent it purports to require it to provide

   information that is protected by the Reporter’s Privilege. BuzzFeed further objects to this

   Interrogatory to the extent it purports to require it to provide information privileged or confidential

   pursuant to attorney-client confidentiality. BuzzFeed further objects to this Interrogatory on the

   grounds that it seeks information better obtained through deposition testimony.

            Subject to, and without waiving, the foregoing objections, BuzzFeed identifies the

   following people who discussed whether to publish the Dossier: (a) Mr. Smith; (b) Mr. Schoofs; (c)

   Ms. Elder; (d) Mr. Bensinger; and (e) Shani Hilton, head of US news for BuzzFeed News. The

   decision to publish the Dossier was made by Mr. Smith after consulting with others.

   {01073251;v4}                                  4
Case 0:17-cv-60426-UU Document 428-12 Entered on FLSD Docket 02/08/2019 Page 7 of 16



   Interrogatory No. 5: Please describe in detail any and all efforts taken by Buzzfeed to determine
       the truth or veracity of the allegations in the Dossier concerning the Plaintiffs.

   Response: BuzzFeed objects to this Interrogatory as overly broad and not reasonably calculated to

   lead to discovery of admissible evidence to the extent that it seeks information about reporting that

   took place after January 10, 2017. BuzzFeed further objects to this Interrogatory to the extent it

   purports to require it to provide information that is protected by the Reporter’s Privilege.

   BuzzFeed further objects to this Interrogatory to the extent it purports to require it to provide

   information privileged or confidential pursuant to attorney-client confidentiality. BuzzFeed further

   objects to this Interrogatory on the grounds that it seeks information better obtained through

   deposition testimony. Buzzfeed further objects to the extent that this Interrogatory assumes there

   are allegations in the Dossier concerning “Webzilla”, which Buzzfeed denies.

            Subject to, and without waiving, the foregoing objections, prior to publishing the Article

   Buzzfeed did not specifically investigate any of the allegedly defamatory statements concerning

   any of the Plaintiffs.

   Interrogatory No. 6: Please identify each person contacted by Buzzfeed or any of its reporters in
       connection with its reporting on the Dossier.

   Response: BuzzFeed objects to this Interrogatory as overly broad and not reasonably calculated to

   lead to discovery of admissible evidence to the extent that it seeks information about reporting that

   took place after January 10, 2017. BuzzFeed further objects to this Interrogatory to the extent it

   purports to require it to provide information that is protected by the Reporter’s Privilege.

   BuzzFeed further objects to this Interrogatory to the extent it purports to require it to provide

   information privileged or confidential pursuant to attorney-client confidentiality or the work

   product doctrine.




   {01073251;v4}                                 5
Case 0:17-cv-60426-UU Document 428-12 Entered on FLSD Docket 02/08/2019 Page 8 of 16



   Interrogatory No. 7: Please identify the individual or individuals at Buzzfeed who were assigned
       to investigate the allegations in the Dossier concerning the Plaintiffs.

   Response: BuzzFeed objects to this Interrogatory as overly broad and not reasonably calculated to

   lead to discovery of admissible evidence to the extent that it seeks information about reporting that

   took place after January 10, 2017. BuzzFeed further objects to this Interrogatory to the extent it

   purports to require it to provide information that is protected by the Reporter’s Privilege.

   BuzzFeed further objects to this Interrogatory to the extent it purports to require it to provide

   information privileged or confidential pursuant to attorney-client confidentiality or the work

   product doctrine. BuzzFeed further objects to the extent that this Interrogatory assumes there are

   allegations in the Dossier concerning “Webzilla”, which BuzzFeed denies.

            Subject to, and without waiving, the foregoing objections, no one was assigned to

   specifically investigate any of the allegedly defamatory statements in the Dossier that concern any

   of the Plaintiffs.

   Interrogatory No. 8: Please describe each and every step taken by the individual or individuals
       investigating the allegations in the Dossier concerning the Plaintiffs including, but not limited
       to, each person contacted and the content of each conversation or interview conducted.

   Response: BuzzFeed objects to this Interrogatory as overly broad and not reasonably calculated to

   lead to discovery of admissible evidence to the extent that it seeks information about reporting that

   took place after January 10, 2017 and/or after receipt of notice of this litigation. BuzzFeed further

   objects to this Interrogatory to the extent it purports to require it to provide information that is

   protected by the Reporter’s Privilege. BuzzFeed further objects to this Interrogatory to the extent it

   purports to require it to provide information privileged or confidential pursuant to attorney-client

   confidentiality or the work product doctrine. BuzzFeed further objects to this Interrogatory on the

   grounds that given its overbreadth, it seeks information better obtained through deposition



   {01073251;v4}                                  6
Case 0:17-cv-60426-UU Document 428-12 Entered on FLSD Docket 02/08/2019 Page 9 of 16



   testimony. BuzzFeed further objects to the extent that this Interrogatory assumes there are

   allegations in the Dossier concerning “Webzilla”, which BuzzFeed denies.

           Subject to, and without waiving, the foregoing objection, prior to its publication BuzzFeed

   did not investigate the allegedly defamatory statements in the Dossier that concern any of the

   Plaintiffs.

   Interrogatory No. 9: Please describe in detail each and every conversation prior to Buzzfeed’s
       publication of the Dossier at Buzzfeed or between Buzzfeed’s agents, reporters and/or editors
       in which any of the Plaintiffs were referenced.

   Response: BuzzFeed objects to this Interrogatory as overly broad and not reasonably calculated to

   lead to discovery of admissible evidence to the extent that it seeks information unrelated to the

   Dossier. BuzzFeed further objects to this Interrogatory to the extent it purports to require it to

   provide information that is protected by the Reporter’s Privilege. BuzzFeed further objects to this

   Interrogatory to the extent it purports to require it to provide information privileged or confidential

   pursuant to attorney-client confidentiality or the work product doctrine. BuzzFeed further objects

   to this Interrogatory on the grounds that it seeks information better obtained through deposition

   testimony.

           Subject to, and without waiving, the foregoing objections, BuzzFeed responds that it is not

   currently aware of any such conversations.

   Interrogatory No. 10: Please describe in detail each and every conversation prior to Buzzfeed’s
       publication of the Dossier between Buzzfeed’s agents, reports and/or editors and any third-
       parties in which any of the Plaintiffs were referenced.

   Response: BuzzFeed objects to this Interrogatory as overly broad and not reasonably calculated to

   lead to discovery of admissible evidence to the extent that it seeks information unrelated to the

   Dossier. BuzzFeed further objects to this Interrogatory to the extent it purports to require it to

   provide information that is protected by the Reporter’s Privilege. BuzzFeed further objects to this

   Interrogatory to the extent it purports to require it to provide information privileged or confidential
   {01073251;v4}                                  7
Case 0:17-cv-60426-UU Document 428-12 Entered on FLSD Docket 02/08/2019 Page 10 of
                                       16


  pursuant to attorney-client confidentiality or the work product doctrine. BuzzFeed further objects

  to this Interrogatory on the grounds to the extent it seeks information better obtained through

  deposition testimony.

         Subject to, and without waiving, the foregoing objections, BuzzFeed responds that it is not

  currently aware of any such conversations.

  Interrogatory No. 11: Please describe in detail each and every conversation following Buzzfeed’s
      publication of the Dossier at Buzzfeed or between Buzzfeed’s agents, reporters and/or editors
      in which any of the Plaintiffs were referenced.

  Response: BuzzFeed objects to this Interrogatory to the extent it purports to require them to

  provide information that is protected by the Reporter’s Privilege. BuzzFeed further objects to this

  Interrogatory to the extent it purports to require it to provide information privileged or confidential

  pursuant to attorney-client confidentiality or the work product doctrine. BuzzFeed further objects

  to this Interrogatory to the extent it seeks information about conversations that took place after it

  received notice of this litigation and/or after the publication of the Dossier. BuzzFeed further

  objects to this Interrogatory on the grounds that it seeks information better obtained through

  deposition testimony.

  Interrogatory No. 12: Please describe in detail each and every conversation following Buzzfeed’s
      publication of the Dossier between Buzzfeed’s agents, reports and/or editors and any third-
      parties in which any of the Plaintiffs were referenced.

  Response: BuzzFeed objects to this Interrogatory to the extent it purports to require it to provide

  information that is protected by the Reporter’s Privilege. BuzzFeed objects to this Interrogatory to

  the extent it purports to require it to provide information privileged or confidential pursuant to

  attorney-client confidentiality or the work product doctrine. BuzzFeed further objects to this

  Interrogatory to the extent it seeks information about conversations that took place after it received

  notice of this litigation, and/or after the publication of the Dossier. BuzzFeed further objects to this

  Interrogatory on the grounds that it seeks information better obtained through deposition testimony.
  {01073251;v4}                                 8
Case 0:17-cv-60426-UU Document 428-12 Entered on FLSD Docket 02/08/2019 Page 11 of
                                       16


  Interrogatory No. 13: Please describe in detail the basis for Buzzfeed’s assertion that the Dossier
      is a government document.

  Response: BuzzFeed is unable to formulate a response because it is not aware of what Plaintiffs

  are referring to with respect to BuzzFeed “assert[ing] that the Dossier is a government document,”

  and objects on that basis.

  Interrogatory No. 14: Please describe in detail the basis for Buzzfeed’s assertion that Gubarev is a
  public figure.

  Response: BuzzFeed is currently aware of the following facts that support its allegation that

  Gubarev is a public figure, prior to conducting discovery which may yield additional facts:

           a)     Gubarev owns and operates a number of major corporations around the world publicly

                  reported to collectively be worth hundreds of millions of dollars, and Plaintiffs have

                  sought to attract press attention to their cyber-related operations.

           b)     Before BuzzFeed published the Article and Dossier, Gubarev was a frequent speaker

                  on technology- and internet-related matters, and he was regularly sought out by the

                  media for his expertise on those topics. He provided an interview to the media as an

                  expert on technical aspects of President Trump’s alleged ties to Russia’s involvement

                  in the 2016 U.S. election. See Leonid Bershidsky, Clinton Plugs Another Weak Story

                  About Trump’s Ties to Putin, Bloomberg (Nov. 1, 2016),

                  https://www.bloomberg.com/view/articles/2016-11-01/clinton-plugs-another-weak-

                  story-about-trump-s-ties-to-putin.




  {01073251;v4}                                     9
Case 0:17-cv-60426-UU Document 428-12 Entered on FLSD Docket 02/08/2019 Page 12 of
                                       16


           c)     Plaintiffs admit in the Complaint that Gubarev had access to the media, pleading that

                  “numerous journalists (more than 30) contacted Mr. Gubarev with some even arranging

                  to travel to Cyprus to discuss the publication with Mr. Gubarev.” See Compl. ¶ 28.

  Interrogatory No. 15: Please identify every person outside of Buzzfeed with whom Buzzfeed
      consulted concerning the decision to publish the Dossier.

  Response: BuzzFeed objects to this Interrogatory to the extent it purports to require it to provide

  information that is protected by the Reporter’s Privilege. BuzzFeed objects to this Interrogatory to

  the extent it purports to require it to provide information privileged or confidential pursuant to

  attorney-client confidentiality or the work product doctrine. BuzzFeed further objects to this

  Interrogatory on the grounds that it seeks information better obtained through deposition testimony.

           Subject to, and without waiving, the foregoing objections, BuzzFeed responds that it

  consulted with no one outside BuzzFeed regarding its decision to publish the Dossier.

  Interrogatory No. 16: Please identify the individuals responsible for the decision to redact
      portions of the Dossier both before and after publication.

  Response: BuzzFeed objects to this Interrogatory to the extent it purports to require it to provide

  information privileged or confidential pursuant to attorney-client confidentiality or the work

  product doctrine. BuzzFeed object to the term “responsible for the decision” as vague and

  argumentative.

           Subject to, and without waiving, the foregoing objections, Miriam Elder and Mark Schoofs

  to the extent Buzzfeed was responsible for any redactions made prior to the commencement of this

  lawsuit.

  Interrogatory No. 17: Please state the basis for your decision to redact each portion of the Dossier
      that was redacted.

  Response: BuzzFeed objects to this Interrogatory to the extent it purports to require it to provide

  information that is protected by the Reporter’s Privilege. BuzzFeed further objects to this

  {01073251;v4}                                  10
Case 0:17-cv-60426-UU Document 428-12 Entered on FLSD Docket 02/08/2019 Page 13 of
                                       16


  Interrogatory to the extent it purports to require it to provide information privileged or confidential

  pursuant to attorney-client confidentiality or the work product doctrine.

           Subject to, and without waiving, the foregoing objections, all redactions made by BuzzFeed

  were made to remove information that could identify the person and/or entities being referenced.

  Interrogatory No. 18: Please state the basis for your decision not to redact the Plaintiffs’ names
      from the Dossier prior to your publication of the Dossier.

  Response: BuzzFeed objects to this Interrogatory to the extent it purports to require it to provide

  information privileged or confidential pursuant to attorney-client confidentiality or the work

  product doctrine. BuzzFeed further objects to this Interrogatory on the grounds that it is

  argumentative and premised upon assumed facts.

  Interrogatory No. 19: Please state the number of times that the original Dossier article was
      viewed prior to the redaction of the Plaintiffs’ names either on the Buzzfeed.com website or
      any other Buzzfeed platform (including mobile platforms).

  Response: BuzzFeed does not know how many page views the Article received as of the precise

  time on February 3, 2017 when it was updated with the version of the Dossier incorporating the

  February 3 Redactions. The Article received 5,952,131 unique page views between its original

  posting and 11:59 pm on February 3, 2017.

  Interrogatory No. 20: Please state the amount of advertising or other revenues attributable to
      views of the Dossier article.

  Response: BuzzFeed objects to this Interrogatory on the grounds that it is premature at this stage in

  the litigation. In making this objection, BuzzFeed does not suggest that there was any advertising

  or other revenues attributable to views of the Dossier article.

  Interrogatory No. 21: Please describe in detail Buzzfeed’s policies or procedures for the
      verification of facts prior to publication including how such policies or procedures are
      communicated to editors and reporters.

  Response: BuzzFeed objects to this Interrogatory on the grounds that it is overly broad, vague, and

  unduly burdensome. BuzzFeed further objects to this Interrogatory on the grounds that it purports
  {01073251;v4}                                11
Case 0:17-cv-60426-UU Document 428-12 Entered on FLSD Docket 02/08/2019 Page 14 of
                                       16


  to require BuzzFeed to obtain information that is not proportional to the needs of the case.

  BuzzFeed further objects to this Interrogatory on the grounds that it seeks information better

  obtained by deposition testimony. BuzzFeed further objects to this Interrogatory to the extent it

  seeks information about (a) news reports not containing the Dossier, or (b) policies or procedures

  not in effect on January 10, 2017. Subject to, and without waiving, the foregoing objections,

  BuzzFeed also refers Plaintiffs to its News Standards and Ethics Guide produced in response to

  these discovery requests.

  Interrogatory No. 22: Please identify each person whom you have retained as an expert in this
      case, regardless of whether that person is expected to testify at trial, and describe that person’s
      area of expertise and (if expected to testify) the areas of the person’s expected testimony.

  Response: BuzzFeed objects to the Interrogatory as premature at this stage of the litigation and

  beyond the scope of what is required to be disclosed under the Federal Rules. BuzzFeed will

  provide such information responsive to this request, as required by the Federal Rules, at such time

  as it has responsive information, if any.

  Interrogatory No. 23: Please identify each individual whom you intend to call as a witness at trial
      and describe that person’s expected areas of testimony.

  Response: BuzzFeed objects to this Interrogatory as premature at this stage of the litigation.

  BuzzFeed will provide this information within the timeframe required by the Court’s scheduling

  order.

  Interrogatory No. 24: Please describe in detail each and every communication or conversation
      between any person working for or on behalf of Buzzfeed, on the one hand, and the United
      States Government (or any person part of the United States Government, including, without
      limitation, any person(s) in the executive branch or legislative branch), on the other hand,
      referencing, reflecting, or concerning the Plaintiffs.

  Response: BuzzFeed objects to this Interrogatory to the extent it purports to require them to

  provide information privileged or confidential pursuant to attorney-client confidentiality or the

  work product doctrine. BuzzFeed further objects to this Interrogatory to the extent it seeks

  {01073251;v4}                                12
Case 0:17-cv-60426-UU Document 428-12 Entered on FLSD Docket 02/08/2019 Page 15 of
                                       16


  information about conversations that took place after it received notice of this litigation and/or after

  it published the Dossier. BuzzFeed further objects to this Interrogatory on the grounds that it seeks

  information protected by the Reporter’s Privilege, and that is better obtained by deposition

  testimony. Subject to, and without waiving, the foregoing objections, Buzzfeed is not presently

  aware of any such communications.

  Interrogatory No. 25: Please describe in detail each and every communication or conversation
      between any person working for or on behalf of Buzzfeed, on the one hand, and the United
      States Government (or any person part of the United States Government, including, without
      limitation, any person(s) in the executive branch or legislative branch), on the other hand,
      referencing, reflecting, or concerning the Dossier.

  Response: BuzzFeed objects to this Interrogatory to the extent it purports to require them to

  provide information privileged or confidential pursuant to attorney-client confidentiality or the

  work product doctrine. BuzzFeed further objects to this Interrogatory on the grounds that it seeks

  information protected by the Reporter’s Privilege, and that is better obtained by deposition

  testimony. BuzzFeed further objects to this Interrogatory to the extent it seeks information about

  conversations that took place after it received notice of this litigation and/or after it published the

  Dossier.




  {01073251;v4}                                 13
Case 0:17-cv-60426-UU Document 428-12 Entered on FLSD Docket 02/08/2019 Page 16 of
                                       16


                                  Signed as to objections:



  Dated: July 17, 2017             Respectfully submitted,

                                   /s/ Katherine M. Bolger
                                   Katherine M. Bolger
                                   (admitted pro hac vice)
                                   Nathan Siegel
                                   (admitted pro hac vice)
                                   Adam Lazier
                                   (admitted pro hac vice)
                                   LEVINE SULLIVAN KOCH & SCHULZ, LLP
                                   321 West 44th Street, Suite 1000
                                   New York, NY 10036
                                   Tel: (212) 850-6100

                                   Lawrence A. Kellogg, P.A.
                                   Jezabel P. Lima
                                   LEVINE KELLOGG LEHMAN SCHNEIDER +
                                   GROSSMAN LLP
                                   201 South Biscayne Boulevard
                                   Miami Center, 22nd Floor
                                   Miami, FL 33131
                                   Tel: (305) 403-8788

                                   Counsel for Defendants




  {01073251;v4}                     14
